IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JEAN COULTER,                  : No. 551 WAL 2014
                               :
                Petitioner     :
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
           v.                  :
                               :
                               :
STANTON LEVENSON, SALLY FRICK, :
THOMAS FORREST, DENNIS         :
HOERNER, CHRISTINE STUDENY AND :
WILLIAM R. SHAFFER,            :
                               :
                Respondents    :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.